Citation Nr: 0312280	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wound of the left hip.

2.  Entitlement to service connection for degenerative 
arthritis of the left hip including as secondary to service-
connected residuals of gunshot wound of the left hip.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1943 to February 
1946 and from July 1948 to June 1952.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The Board notes that, during hearings held at the RO before a 
hearing officer and the undersigned Board Member in September 
1999 and February 2001, respectively, the veteran and his 
representative asserted that the gunshot wound at issue had 
caused the veteran to develop arthritis in his hips, legs, 
knees and back.  They further asserted that the arthritis in 
these areas should be considered part of the veteran's 
service-connected left hip disability, or alternatively, 
service connected separately.  Action on these matters has 
been taken by the RO.  The appealed issues currently before 
the Board include entitlement to an increased rating for 
gunshot wound of the left hip and entitlement to service 
connection for arthritis of the left hip.  

The issue of entitlement to service connection for 
degenerative arthritis of the left hip will be addressed in 
the Remand portion of this decision.


FINDING OF FACT

The veteran's residuals of gunshot wound to left hip are 
manifested by not more than two small, nonadherent, nontender 
scars, without evidence of pain, elevation or depression, 
with no evidence of underlying tissue loss, with subjective 
pain in the affected muscles, the hip flexor and hip abductor 
muscles, which causes moderate impairment in the veteran's 
ability to function.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of gunshot wound to left hip have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.73, Diagnostic Code 5317 (2002); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible with respect to the issue that is not the subject of 
the Remand portion of this decision.  VA must notify the 
veteran of evidence and information necessary to substantiate 
his claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The case was remanded in January 2001 in order for 
the RO to undertake development consistent with VCAA 
compliance.  The veteran was notified of the information 
necessary to substantiate his claim and of the newly enacted 
requirements of the VCAA in a letter from the RO dated in 
June 2001.  He was informed as to what information the VA had 
in his case and what information would be necessary to 
complete his case in that letter from the RO.  He was told 
that if he identified information VA would assist him in 
getting it.  He was told that the VA may need him to report 
for an examination.  He was provided the appropriate 
regulations in the January 2003 Supplemental Statements of 
the Case (SSOC).  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.  

With regard to the duty to assist, the veteran's service 
medical records have been obtained.  The veteran underwent VA 
examination scheduled by the RO in order to assist in 
determining whether there was a relationship between the 
condition claimed and service.  He was afforded a hearing 
before the undersigned Veterans Law Judge in January 2001.

The Board thus notes that the veteran has been provided 
notice and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion, is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2002); Quartuccio, 16 Vet. App. at 187.  

II.  Factual Background

The veteran maintains, in substance, that the current 20 
percent evaluation assigned for his residuals of a gunshot 
wound to the left hip does not adequately reflect the 
severity of that disability.  He asserts that his left 
buttock, hip and leg symptoms warrant a higher percentage 
evaluation.

Original treatment records show that, during the veteran's 
original period of active duty, in July 1944, the veteran 
sustained a gunshot wound to the left hip region.  An initial 
examination showed clean entrance and exit wounds in the left 
hip area.  The veteran was treated with sulfa medication.  An 
X-ray showed no fracture or foreign body in the area of the 
left pelvis.  A treatment record dated in August 1944 showed 
that the veteran had been shot through the hip by a machine 
gun bullet.  Two small wounds were noted to be almost healed.  
One wound was over the anterosuperior spine, the other was 
over the left lateral surface of the sacrum.  The veteran was 
returned to duty in mid-August.  

After separation from service, the veteran was examined by 
the VA in 1953.  He reported left hip aching and pain.  X-
rays revealed the pelvis was tilting, so that the right crest 
was about 1 1/2 centimeters above the left.  The diagnosis was 
scar, left hip region.  An examiner in 1969 noted complaints 
of worsening left hip pain.  Examination in 1976 by R. C. 
Snowden, M.D., revealed X-ray evidence of minimal 
osteoarthritis of the hips.  In 1981, Dr. Snowden opined that 
the arthritis of the hips was aggravated by the gunshot wound 
in service.  VA examination dated in 1981 revealed possible 
early arthritis of the left hip, but otherwise primarily 
subjective symptoms of pain and aching.  

The veteran filed his claim for an increased rating in 
September 1995.  Treatment records from VA as well as from 
Dr. Snowden, dated through 1997, show complaints of left hip 
pain related to the gunshot wound.  VA examination dated in 
December 1995 revealed no muscle loss, no sensitivity or 
tenderness in the scar area, no adhesion, no tendon damage, 
no bone damage, equal strength, and mild pain on flexion.  
Left hip X-ray showed mild bone spur.  Osteoarthritis in 
multiple joints was noted.  

VA examination dated in December 1997 showed no evidence of 
tissue loss, muscle loss, adhesion, bone or tendon damage of 
the left hip and buttock area.  There was mild restriction of 
motion of the left hip.  Motor strength was intact 
bilaterally.  The impression was history of muscle injury 
with no evidence of persisting muscle injury.  

VA examination dated in January 2002 revealed longstanding 
complaints of hip and lumbar spine pain related to the 
gunshot wound.  He reported he was currently on codeine for 
pain in these areas.  The veteran  had had progressive 
decline of his functional abilities and had fallen several 
times recently.  He walked with a cane.  He reported needing 
help with transitions out of a chair.  He had a slow gait.  
Range of motion of the hip was diminished.  The hip showed 
mild degenerative changes on X-ray.  

Additional VA examination for muscles dated in April 2002 
revealed similar complaints.  The examiner opined that the 
majority of the veteran's symptoms were related to 
osteoarthritis.  The muscles were noted to include the hip 
flexors and hip abductors.  There was no muscle deficit.  
There was no hip arthritis noted.  There was arthritis of the 
lumbar spine, but this was considered not related to the 
gunshot wound.  There was disfigurement noted in the areas of 
the scars.  

The veteran submitted VA treatment records dated in 2003.  
These show hip arthritis.  The veteran reported that he now 
requires a scooter to get around.  

III.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant a greater 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's residuals of an injury to the left hip, MG 
XVII, has been rated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5317, 
pursuant to which the severity of injuries to Muscle Group 
XVII is evaluated.  The Board initially notes that as this 
evaluation has been in place for at least 20 years, it is 
protected from ever being reduced due to the provisions of 38 
U.S.C.A. § 110 (West 1991).  See also 38 C.F.R. § 3.951 
(2002).

DC 5317 states that Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  
Pursuant to the rating criteria of DC 5317, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 40 percent rating is 
warranted.  Finally, if the impairment is severe, a 50 
percent rating is warranted.

In applying these criteria, the Board notes that the Rating 
Schedule was revised with respect to the ratings applicable 
to muscle injuries, effective July 3, 1997.  62 Fed.Reg. No. 
106, 30235-30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 
4.55-4.73, Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.45 
and 4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed.Reg. No. 
106, 30235-30237.  As these amendments have not resulted in 
any substantive changes in the manner in which disability due 
to muscle injuries is rated, there can be no prejudice to the 
veteran by the Board's application of the amended provision 
without remanding the case to the RO for initial 
consideration of the regulatory changes.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The criteria for the evaluation of residuals of healed 
shrapnel wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement or infection.  The service 
records should demonstrate a minimal scar and fairly quick 
return to duty, healing with good functional results and no 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  The objective findings are minimal 
scarring, slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.

Finally, a severe disability of muscles involves a through- 
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.

A review of the evidence detailed above reveals that the 
veteran was treated in service for a through and through 
gunshot wound of the left buttock, Muscle Group XVII, with no 
evidence of explosive effect, residuals of debridement, or 
prolonged infection.  The veteran currently has two small, 
well-healed scars of the left buttock and hip.  Although the 
veteran has complained of pain and weakness in the left 
buttock and leg, it appears that most of these symptoms are 
not related to the veteran's left buttock injury, but rather 
to his nonservice-connected arthritis, degenerative disc 
disease of the lumbosacral spine, as indicated by the 
examiner who performed the April 2002 VA muscle examination.  
In this regard, the conclusion that the service-connected 
disability does not produce any neurological, motor or other 
pathology is also consistent with the findings at the time of 
the earlier dated VA evaluations.  These are also not 
inconsistent with the complaints noted in private records.  
These findings most closely correspond, at best, to the 
moderate level of disability contemplated by a 20 percent 
rating under DC 5317.

In any case, an increased evaluation to 40 percent or higher 
is not warranted for the veteran's service-connected left hip 
gunshot wound, as this evidence does not suggest that these 
residuals are moderately severe or worse in nature.  The 
medical examinations conducted in 1997, and 2002 did not 
indicate that there was loss of deep fascia or muscle 
substance on deep palpation, and there was also no indication 
of loss of normal firm resistance of muscles when compared to 
the sound side.  On the contrary, the examiners have 
consistently reported no loss of muscle tissue.  In more 
remote examinations, the muscle injury was described as non-
existent or mild.  Nor was evidence of loss of power, lowered 
threshold of fatigue, fatigue-pain or impairment of 
coordination resulting from the left hip gunshot wound noted 
by any examiner.

While the evidence also shows that the veteran suffers from 
"achiness" and pain in the left hip, and walks with a cane, 
which he attributes to his left buttock injury, these 
symptoms have not been medically related to his left hip 
injury residuals.  On the contrary, as indicated above, the 
VA examiner who conducted the April 2002 examination 
specifically opined that the veteran's left hip gunshot wound 
scars, which were minimal in nature, were not related to his 
low back complaints.  Therefore, it is found that the 20 
percent disability evaluation assigned under DC 5317 is the 
appropriate rating warranted by the evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, given that the veteran's scars of the left 
hip gunshot wound have been found to be wholly asymptomatic, 
with no evidence of tenderness or sensitivity, adhesions, 
muscle herniation, underlying tissue loss, loss of muscle 
strength, inflammation, edema, keloid formation, or 
disfigurement, a rating under the codes which evaluate the 
severity of scars would not result in a higher rating.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's residuals of gunshot wound 
to the left hip, MG XVII.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

In addition, the Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for residuals of gunshot wound to the 
left hip is denied.


REMAND

The veteran claims he has for degenerative arthritis of the 
left hip due to service and possibly as secondary to service-
connected residuals of gunshot wound of the left hip.  The 
Board observes that the record shows current findings 
indicating arthritis of the left hip.  Further, service 
connection is in effect for residuals of gunshot wound of the 
left hip.  The Board is of the opinion that additional 
medical opinion evidence could be helpful evaluating the 
veteran's contention.  In view of the duty to assist as set 
forth in the VCAA, the Board will remand this matter to the 
RO for further action.

Accordingly, this case is REMANDED for the following:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded the following examination:  an 
orthopedic examination to determine 
whether the veteran has degenerative joint 
disease of the left hip.  The examiner is 
asked to review the existing X-ray, MRI, 
and clinical evidence and determine 
whether there is actual degenerative joint 
disease of the left hip.  If degenerative 
joint disease is found to be present in 
the left hip, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that it is causally 
related to the service-connected gunshot 
wound of the left hip, or aggravated by 
the wound residuals.

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by sections 3 and 4 of the 
Veterans Claims Assistance Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should review 
the claim in light of any new evidence 
added to the claim since the statement of 
the case was issued in March 2003.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
That SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant 


has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


